United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF THE ARMY,
ENGINEERING & MAINTENANCE
OPERATIONS, Fort Sam Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1973
Issued: January 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2007 appellant filed a timely appeal from the June 28, 2007 merit decision of
the Office of Workers’ Compensation Programs which awarded schedule compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the schedule award.
ISSUE
The issue is whether appellant has more than a 5 percent impairment of his left lower
extremity or more than an 11 percent impairment of his left upper extremity.
FACTUAL HISTORY
On February 15, 2005 appellant, then a 51-year-old sheet metal mechanic, sustained an
injury in the performance of duty: “While cutting twisted metal beams, one of the steel beams
sprung up. I jumped to avoid the beam. I fell backwards on asphalt ground.” The Office

accepted appellant’s claim for neck sprain/strain; lumbar sprain/strain; bilateral sprain/strain of
shoulder/upper arm, not otherwise specified; left elbow/forearm sprain/strain, not otherwise
specified. The Office also accepted degeneration of the C4 disc; C4 disc disorder with
myelopathy; cervical spinal stenosis; cervical spinal stenosis with myelopathy; and lumbar spinal
stenosis. On October 14, 2005 appellant underwent an anterior cervical discectomy and Rabea
spacer fusion at C3-6 and anterior tether plating from C3-6.
On November 8, 2006 Dr. Arnulfo R. Garza-Vale, appellant’s neurosurgeon, offered an
impairment rating:
“Based on [appellant’s] myelopathy that he has in his cervical spine with two
areas of hyperintensity documented and clinically positive spasticity, ataxia,
weakness and burning in both upper extremities, as well as his spinal stenosis in
his lower back, according to the [f]ifth [e]dition [of the] A[merican] M[edical]
A[ssociation,] Guides to the Evaluation of Permanent Impairment page 336,
section 13.5, he has essentially a Class III spinal cord injury and, therefore, in my
opinion, rates at least 25 percent disability, whole body. Based on his lower back
condition of a foot drop with numbness in the leg, page 424, section 15.18 for
sensory and 15.16 for motor, [appellant] has a Grade 3 sensory deficit for about a
two percent impairment rating, Grade 4 for the foot drop he has on the left leg for
a three percent motor deficit, for a total of five percent. [Appellant’s] range of
motion is normal; hence, no impairment for that.
“My impression is that [appellant] has a 30 percent total body impairment rating,
permanent disability, based on the A.M.A., Guides, 5th ed. for his neck and back.”
On January 9, 2007 an Office medical adviser reported that Dr. Garza-Vale did not
describe appellant’s condition adequately to allow an impairment rating. The Office referred
appellant to Dr. Patrick W. Mulroy, a physiatrist, for a second opinion. On February 7, 2007
Dr. Mulroy described appellant’s complaints and his findings on physical examination. He
offered the following assessment:
“Impairment rating in this case is quite difficult to quantify. [Appellant’s]
treating surgeon documents a left foot drop and increased spasticity involving the
lower extremities bilaterally. I found no evidence of increased deep tendon
reflexes involving the lower extremities bilaterally pointing to a significant
cervical myelopathy. I also saw no significant objective evidence of atrophy
involving the upper or lower extremities bilaterally. [Appellant] does not
ambulate with a foot slap or any significant other gait abnormalities indicating
gross unilateral motor deficits. [Dr. Garza-Vale,] in this case, gave [appellant] 25
percent whole person disability based on gait disorders on p[age] 336 of the
[A.M.A.,] Guides. Unfortunately, this type of impairment rating is not accepted
by the [Office]. [Dr. Garza-Vale] goes on to document objective evidence of
motor and sensory deficits involving the left leg yielding two percent impairment
for sensory deficits and three percent impairment of the lower extremity for motor
deficits that mirror my physical findings on today’s visit. Therefore, [appellant]
will receive five percent impairment of the lower extremity secondary to sensory

2

and motor deficits either from the cervical or the lumbar pathology. In addition,
[he] has significant weakness involving the left C6 myotome associated with
deficits in the C6 dermatome. Impairment for the left C6 motor weakness was
calculated using [T]able 15-16/17 on page 424. Twenty five percent motor deficit
was multiplied by 35 percent maximum percent loss of function yielding 8.75
percent upper extremity impairment. This impairment was rounded up so that
appellant] will receive nine percent upper extremity impairment. [He] also has a
C6 dermatome deficit of 25 percent. Twenty-five percent of eight percent yields
two percent impairment secondary [to] sensory deficit. Combining 9 percent
impairment secondary to motor deficit with 2 percent impairment secondary to
sensory deficit yields a 10 percent impairment of the upper extremity secondary to
C6 dermatomal and myotomal dysfunction.
“In summary, [appellant] will receive 5 percent impairment of the left lower
extremity and 10 percent impairment for the left upper extremity secondary to his
on the job injuries.
“No impairment will be given for the other [accepted] conditions, including
bilateral shoulder sprains and left elbow pain.”
On April 11, 2007 an Office medical adviser reviewed Dr. Mulroy’s evaluation. As to
the left upper extremity, he noted that a 9 percent motor impairment combined with a 2 percent
sensory impairment of 11 percent impairment not 10 percent as Dr. Mulroy reported.
On June 28, 2007 the Office issued a schedule award for a five percent impairment of the
left lower extremity and an 11 percent impairment of the left upper extremity. On appeal,
appellant states that Dr. Garza-Vale determined his impairment to be 30 percent using the
A.M.A., Guides. Dr. Garza-Vale notes that [appellant] has permanent spinal cord damage and
has chronic pain 24 hours a day. He also notes that he has spinal stenosis L4-L5 with a left-sided
disc protrusion that will require surgery.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2
To support a schedule award, the file must contain competent medical evidence that
describes the impairment in sufficient detail for the adjudicator to visualize the character and

1
2

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

3

degree of disability.3 The report of the examination must always include a detailed description
of the impairment which includes, where applicable, the loss in degrees of active and passive
motion of the affected member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation, or other pertinent description of the impairment.4 The
Office should advise any physician evaluating permanent impairment to use the fifth edition of
the A.M.A., Guides and to report findings in accordance with those guidelines.5
The Act does not authorize the payment of schedule awards for the permanent
impairment of the “whole person.”6 Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body.
No schedule award is payable for a member, organ or function of the body not specified
in the Act or in the regulations.7 Because neither the Act nor the regulations authorize a schedule
award for impairment to the back, no claimant is entitled to such an award.8 Indeed, the Act
specifically excludes the back from the definition of “organ.”9
Amendments to the Act modified the schedule award provisions to provide for an award
for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.10
ANALYSIS
The 30 percent impairment rating given by Dr. Garza-Vale, the attending neurosurgeon,
is not dispositive of appellant’s entitlement to compensation. The Office may not issue schedule
awards for “whole body” or “total body” impairments. The statute authorizes schedule awards
only for impairments to specified members, organs or functions of the body, such as the lower
and upper extremities.
Dr. Garza-Vale noted that the spinal cord injury was affecting appellant’s station and gait
(ambulation). Appellant may not receive an award for impairment to his spine or back per se,
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.b(2) (August 2002).
4

Id., Chapter 2.808.6.c(1).

5

Id., Chapter 2.808.6.a (noting exceptions).

6

Ernest P. Govednick, 27 ECAB 77 (1975).

7

William Edwin Muir, 27 ECAB 579 (1976).

8

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

9

5 U.S.C. § 8101(19).

10

Rozella L. Skinner, 37 ECAB 398 (1986).

4

but may receive an award for lower limb impairment due to gait derangement,11 even though the
cause of the impairment originates in the spine. However, the A.M.A., Guides cautions against
such ratings: “Whenever possible, the evaluator should use a more specific method.”12
Dr. Garza-Vale effectively did both. He found a 25 percent “whole body” impairment due to the
effect of the spinal cord injury on appellant’s station and gait and added that to the unilateral
spinal nerve root impairments (sensory and motor) affecting the lower extremity. The A.M.A.,
Guides notes that such combinations are not allowed: “Lower limb impairment percents [due to
gait derangement] stand alone and are not combined with any other impairment evaluation
method.”13
Dr. Mulroy, the second opinion physiatrist, agreed with Dr. Garza-Vale’s more specific
rating for sensory and motor deficits affecting the lower extremities. Dr. Garza-Vale reported a
Grade 3 sensory deficit, “for about a two percent impairment rating” of the left lower extremity.
This is supported by grading scheme and procedure set forth in Table 15-15, page 424 of the
A.M.A., Guides. Dr. Garza-Vale also reported a Grade 4 motor deficit, for a three percent
impairment of the left lower extremity. The grading scheme and procedure set forth in Table 1516 supports such a rating from an impaired S1 nerve root. Dr. Mulroy and Dr. Garza-Vale both
agreed, therefore, that appellant has a five percent total impairment of the left lower extremity
due to unilateral spinal nerve root impairments which is what the Office awarded.
Dr. Mulroy also found that appellant had a unilateral spinal nerve root impairment
affecting the left upper extremity. Using the grading scheme and procedure set forth in Table
15-16, page 424 of the A.M.A., Guides, he multiplied appellant’s 25 percent motor deficit
(Grade 4) by the 35 percent maximum loss of motor function due to an impaired C6 to find a left
upper extremity impairment of 9 percent. Using the grading scheme and procedure set forth in
Table 15-15, Dr. Mulroy multiplied appellant’s 25 percent sensory deficit (also Grade 4) by the 8
percent maximum loss of sensory deficit or pain due to an impaired C6 nerve root to find a left
upper extremity impairment of 2 percent. If there is both sensory and motor impairment of a
nerve root, the impairment percents are combined.14 Using the Combined Values Chart on page
604 of the A.M.A., Guides, a 9 percent impairment combines with a 2 percent impairment for a
total impairment of 11 percent, which is what the Office awarded for the left upper extremity.
CONCLUSION
The Board finds that appellant has no more than a 5 percent impairment of his left lower
extremity or more than an 11 percent impairment of his left upper extremity. The Office could
not use Dr. Garza-Vale’s “whole body” or “total body” impairment ratings but did properly
apply the A.M.A., Guides to the more specific impairment methods used by both Dr. Garza-Vale
and Dr. Mulroy. The Board will therefore affirm the June 28, 2007 schedule award.
11

A.M.A., Guides 529.

12

Id.

13

Id.; see also id. at 526 (Table 17-2).

14

Id. at 423.

5

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

